Citation Nr: 1009867	
Decision Date: 03/16/10    Archive Date: 03/24/10	

DOCKET NO.  05-07 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as paranoid 
schizophrenia. 

2.  Entitlement to service connection for a seizure disorder, 
claimed as the residual of inservice head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to April 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In a decision of December 1991, the Board denied entitlement 
to service connection for a psychiatric disorder, to include 
a personality disorder.  That decision is final.  Since the 
time of the Board's December 1991 decision, the Veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO continued its denial of service connection for 
an acquired psychiatric disorder (claimed as paranoid 
schizophrenia), and the current appeal ensued.


FINDINGS OF FACT

1.  In a decision of December 1991, the Board denied 
entitlement to service connection for a psychiatric disorder, 
to include a personality disorder.

2.  Evidence submitted since the time of the December 1991 
Board decision denying entitlement to service connection for 
a psychiatric disorder (to include a personality disorder) is 
neither cumulative nor redundant, and of sufficient 
significance that it raises a reasonable possibility of 
substantiating the Veteran's current claim.

3.  An acquired psychiatric disorder is not shown to have 
been present in service, or within one year following service 
discharge, nor is it the result of any incident or incidents 
of the Veteran's period of active military service.

4.  A seizure disorder is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's period of 
active military service.


CONCLUSIONS OF LAW

1.  The decision of the Board in December 1991 denying 
entitlement to service connection for a psychiatric disorder 
(to include a personality disorder) is final.  38 U.S.C.A. 
§§ 1131, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
20.1100 (2009).

2.  Evidence received since the time of the Board's December 
1991 decision is new and material, and sufficient to reopen 
the Veteran's previously-denied claim.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service, nor paranoid 
schizophrenia be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  A seizure disorder was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
and both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to each claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

Legal Criteria

The Veteran seeks to reopen his claim for service connection 
for a psychiatric disorder (claimed as paranoid 
schizophrenia), as well as service connection for a seizure 
disorder.  In that regard, service connection may be 
established for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).  Service connection is also possible for any 
disease initially diagnosed after discharge from service when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1)  a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury during service; and (3) a nexus between the 
claimed inservice disease or injury and the current 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Alternatively, service connection may be awarded for 
a "chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis (such as paranoid 
schizophrenia) or an organic disease of the nervous system 
(such as a seizure disorder) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the Board, that decision is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2009).  
Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).  In addition, new 
evidence may be found to be material if it provides a "more 
complete picture of the circumstances surrounding the origin 
of the Veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter 
its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir.1998).  In determining whether new and material evidence 
has been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

New and Material Evidence

As regards the Veteran's claim for service connection for an 
acquired psychiatric disorder (to include paranoid 
schizophrenia), the Board notes that, in Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit held that the "factual basis" 
of a claim for service connection is the Veteran's disease or 
injury, rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for the purposes of 
38 U.S.C.A. § 7104(b), claims which are based upon distinctly 
and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  This is to say that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.  

At the time of the December 1991 decision, the Board denied 
entitlement to service connection for a psychiatric disorder, 
including a personality disorder.  The Veteran's current 
claim once again reflects an attempt to establish service 
connection for a chronic psychiatric disorder.  Inasmuch as 
the Veteran's current claim is based on the same premise as 
his previous claim, it must be considered on a "new and 
material" basis.  See Boggs, supra.

In that regard, at the time of a December 1991 Board 
decision, it was noted that the Veteran's service medical 
records revealed a March 1977 psychiatric statement, in which 
it was reported that the Veteran had been seen by a counselor 
and a psychiatrist in February or March 1977.  Problems 
adjusting to military life, manifested by anxiety and 
reluctance in carrying out expected duties and complaints 
about his situation were reported.  The diagnosis noted was 
of an immature personality disorder, with low frustration 
tolerance and high impulsivity.  It was recommended that the 
Veteran be discharged, in that it did not appear that he 
would be able to adjust readily to military life.  Separation 
records were markedly affirmative for a loss of memory or 
amnesia, as well as frequent trouble sleeping, and it was 
reported that the Veteran had worries about the future, 
including his inability to cope with the military.  
Significantly, service records, including the Veteran's 
discharge examination, were negative for any complaints or 
findings referable to an "acquired" psychiatric disorder.  
The Board further noted that, at the time of a September 1997 
VA examination, no complaints or findings referable to a 
psychiatric disorder were reported.  Moreover, VA 
applications for compensation or pension received in 1977, 
1985, and November 1989 were negative for indications of 
clinical treatment following service for a psychiatric 
disorder.

In view of the aforementioned findings, the Board concluded 
that, while the Veteran had presented with a personality 
disorder during service, such a disorder was considered a 
developmental abnormality for which VA benefits were not 
granted.  38 C.F.R. § 3.303(c).  Moreover, the Veteran had 
failed to present any evidence contradicting that his 
psychiatric problems during service were more than a 
developmental personality disorder.  In fact, no treatment 
following service for a psychiatric disorder had been 
indicated or presented.  Based on such findings, the Board 
denied entitlement to service connection for an acquired 
psychiatric disorder.  That determination was adequately 
supported by and consistent with the evidence then of record, 
and is final.

Evidence submitted since the time of the Board's December 
1991 decision is both "new" and "material" as to the issue of 
service connection for an acquired psychiatric disorder.  
More specifically, since the time of the December 1991 
decision, there has been received both VA and private medical 
evidence showing a diagnosis of and treatment for paranoid 
schizophrenia and/or a schizoaffective disorder.  Such 
evidence is clearly "new" and also "material," in that it 
provides a "more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or 
disability," in this case, paranoid schizophrenia.  
Accordingly, the Veteran's previously-denied claim for 
service connection for an acquired psychiatric disorder has 
effectively been reopened.

Service Connection

Acquired Psychiatric Disorder

Having determined that the Veteran's claim has been reopened, 
the Board must now turn to a de novo review of the entire 
pertinent evidence of record.  In that regard, service 
treatment records disclose that, in a psychiatric statement 
of early March 1977, it was noted that the Veteran had been 
see by a counselor and psychiatrist in late February 1977, as 
well as by a counselor in early March 1977.  A review of the 
Veteran's situation revealed problems adjusting to military 
life manifested by moderate anxiety, a reluctance to carry 
out expected military duties, and complaints about his 
present situation.  On mental status examination, the Veteran 
was described as well developed, well nourished, and fully 
oriented.  His mood was tense, though his affect was 
appropriate.  At the time of examination, there was no 
evidence of any overt psychiatric process.  Vegetative 
functions were unimpaired, though the Veteran's insight was 
extremely limited, and his judgment somewhat impaired.  While 
suicidal and homicidal ideation were present, they were not 
considered to be life threatening at the time.  The pertinent 
diagnosis noted was immature personality disorder with low 
frustration tolerance and high impulsivity.  Recommended at 
the time was that the Veteran be discharged from service 
through administrative channels, inasmuch as the nature of 
his disorder did not warrant elimination through medical 
channels.  Further noted was that it did not appear that the 
Veteran would be able to adjust readily to military life.

In correspondence of late March 1977, the Veteran's 
commanding officer wrote that he was initiating action to 
discharge the Veteran from the United States Army due to an 
inability to adapt emotionally or socially, a lack of self 
discipline, a poor attitude, failure to demonstrate promotion 
potential, lack of motivation, and immaturity.

A review of the Veteran's DD Form 214 reflects that he was 
subsequently discharged from service Under Honorable 
Conditions.

Private records of hospitalizations covering the period from 
late November 1978 to mid-January 1979 revealed that the 
Veteran was hospitalized at that time for a continuation of 
impulsive behavior present since November 26, 1978.  Noted at 
the time was that the Veteran was suffering from delusional 
ideation (of other people trying to kill him), as well as an 
inappropriate affect, poor judgment, no insight, and 
progressive impulsivity.

In a psychiatric history taken at the time of admission, it 
was noted that the Veteran had been referred from a private 
hospital, where he had been taken by his family and the 
police.  Reportedly, the Veteran's mother had reported via 
telephone that she had confronted the patient about his 
stealing money from her, at which time he denied having done 
so, and became violent, "throwing furniture and becoming 
unmanageable."

On mental status examination, the Veteran appeared calm, 
though with inappropriate sounding.  His eye contact was 
good, and he was generally cooperative, though extremely 
guarded regarding himself and the reason for his hospital 
admission.  The Veteran's thought processes were very lucent, 
and showed evidence of marked tangentality and blocking, 
though with no flight of ideas.  His affect was flat, and at 
times inappropriate, while his mood was slightly angry but 
not depressed.

Noted at the time of evaluation was that the Veteran was 
extremely delusional, believing that he was the owner of the 
"Independence Space Company," which made satellite gear.  The 
Veteran reached bizarre associations regarding his birthday, 
and felt that he had a special power, in addition to 
exhibiting some ideas of reference.  The veteran readily 
admitted that he was able to see "stars," and that he had 
heard "child's voices" since his childhood.  However, he did 
deny any suicidal gesture or ideation.  Nonetheless, the 
Veteran acknowledged that he became violent when his family 
became physically violent.  The Veteran was described as 
intact to person and time, though not to place.  His recent 
and remote memory were intact, and his intelligence was 
described as "bright average."  Noted at the time of 
examination was that the Veteran showed no insight, with 
massive denial about the reason for his hospital admission.  
However, his judgment was not impaired.  The pertinent 
diagnosis noted was paranoid schizophrenia.  According to the 
examiner, the Veteran was overtly psychotic, with psychotic 
thought processes and marked delusions.  

Following a private psychosocial evaluation in early January 
1979, it was noted that the Veteran had first reported 
experiencing auditory hallucinations at the age of five.  
However, the Veteran's mother had interpreted this as his 
being "special," because he was born with a "veil" (i.e., a 
membrane) over his face.  Reportedly, the Veteran's other 
family members accepted his hearing voices and peculiar 
expressions as part of his being "spiritually blessed," and 
this acceptance of his behavior helped him to function and 
remain out of hospitals.  Nonetheless, it appeared that the 
Veteran's "voices" had begun to interfere more and more with 
his ability to concentrate and function within the limits of 
what constituted normalcy.

In a VA outpatient treatment note dated in mid-January 1996, 
a VA social worker indicated that the Veteran lived down the 
street, that he was suspicious of the VA Medical Center, and 
that he did not wish to see a doctor.  According to the 
social worker, the Veteran's thought patterns were 
disorganized, and his speech confusing.  Also noted was a 
reported seizure disorder, though according to the Veteran, 
doctors said that he was "crazy."

During the course of VA outpatient treatment the following 
month, it was noted that the Veteran had been hospitalized in 
July of 1991 for what was described as paranoid 
schizophrenia.  

In a VA outpatient treatment note of June 2006, the Veteran 
indicated that he had been "in and out" of psychiatric 
hospitals since the age of two.  Reportedly, historical data 
indicated a diagnosis of schizoaffective disorder.  Also 
noted was a past history of head trauma and seizure disorder.  
The pertinent diagnoses noted were homelessness; 
schizoaffective disorder, by history; and head trauma (of 
unknown origin).

In March 2008, the Veteran was scheduled for a VA psychiatric 
examination in order to more adequately determine the exact 
nature and etiology of his current psychiatric disability.  
However, he failed to report for that examination.

Based on the aforementioned, it is clear that, while in 
service, the Veteran suffered from what might best be 
described as an immature personality disorder.  However, as 
previously noted, a personality disorder does not represent a 
disease or disability under the applicable regulations 
governing the award of compensation benefits.  See 38 C.F.R. 
§ 3.303 (2009).  In point of fact, the earliest clinical 
indication of the presence of an "acquired" psychiatric 
disorder for which service connection might potentially be 
granted is revealed by private medical records beginning in 
November 1978, approximately 19 months following the 
Veteran's discharge form service, at which time he received a 
diagnosis of and treatment for paranoid schizophrenia.  
Significantly, at no time, either at the time of the 
Veteran's hospitalization in November 1978, or subsequent 
thereto, has the Veteran's schizophrenia been in any way 
attributed to his period of active military service.  In 
fact, there is at least some evidence to the effect that the 
Veteran may have been experiencing psychotic symptomatology, 
specifically, auditory hallucinations, as early as his 
childhood.

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current psychiatric 
disorder, first persuasively documented more than a year 
following service discharge, with any incident or incidents 
of his period of active military service.  Accordingly, 
service connection for an acquired psychiatric disorder (to 
include paranoid schizophrenia) must be denied.

Seizure Disorder

In addition to the above, the Veteran in this case seeks 
service connection for a seizure disorder.  In pertinent 
part, it is contended that the Veteran's current seizure 
disorder is the result of head trauma sustained at the time 
of a "sledding accident" in service, at which time the 
Veteran was reportedly knocked unconscious.  

In that regard, service treatment records reflect no evidence 
of any such sledding accident.  Nor is there evidence that, 
at any time during the Veteran's period of active military 
service, he sustained an injury of any kind to his head.  
Significantly, at no time during service did the Veteran 
receive either a diagnosis of or treatment for a seizure 
disorder.  In point of fact, the earliest clinical indication 
of the potential presence of a seizure disorder is revealed 
by the aforementioned VA outpatient treatment in January 
1996, almost 20 years following the Veteran's discharge from 
service, at which time the Veteran indicated that he "had a 
seizure disorder."  Significantly, the first confirmed 
diagnosis of a seizure disorder may be found in VA records 
dated in 2004, once again, many years following the Veteran's 
discharge from service.

The Board acknowledges the Veteran's statements regarding the 
origin of his current seizure disorder.  However, the Board 
rejects the Veteran's assertions to the extent that he seeks 
to etiologically relate his current seizure disorder to an 
inservice incident or incidents.  As a lay person, the 
Veteran is not competent to create the requisite causal nexus 
for his current seizure disorder.  Rather, evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education, none of which the Veteran has.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current seizure disorder, 
first persuasively documented many years following service 
discharge, with any incident or incidents of his period of 
active military service.  Accordingly, service connection for 
that disability must be denied.

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must (1) inform the Veteran about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the Veteran about the information and 
evidence that VA will seek to provide; and (3) inform the 
Veteran about the information and evidence he is expected to 
provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
April 2004 and March 2006.  In that correspondence, VA 
informed the Veteran that, in order to substantiate a claim 
for service connection, the evidence needed to show that he 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claims.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  
The Veteran was also advised on how disability ratings and 
effective dates are assigned, if service connection is 
warranted.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(b); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia, is denied.

Service connection for a seizure disorder is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


